PER CURIAM.
The appellant, Mary Woolworth Donahue, appeals from a final judgment for rent and other damages awarded to appellees, Mark Sullivan and Trident Management Corporation, arising out of a landlord and tenant relationship.
Appellant has presented two appellate questions in her brief and appellees have *1102presented two additional proposed questions (without having filed a cross appeal). The issues raised by said questions all arise out of the factual issues tried below. However, the record does not contain an adequate transcript of the evidence adduced at trial and thus is inadequate for appellate resolution of the questions presented.
Upon relinquishment of jurisdiction per order of this court dated November 1,1993, the trial court awarded appellees trial court attorneys’ fees and costs of $8,463.00. It also awarded appellant an attorney’s fee of $4,375.00 and granted appellees a net judgment for trial court fees and costs of $4,088.00.
Appellant having failed to demonstrate reversible error, we affirm the judgment appealed from.
AFFIRMED.
FARMER and PARIENTE, JJ., and DOWNEY, JAMES C., Senior Judge, concur.